Citation Nr: 0844098	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-18 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss disability.

2. Entitlement to service connection for tinnitus.
 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

N. Klapp, Legal Intern


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1964 to October 1971. These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a January 2006 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. A hearing loss disability of either ear was not manifested 
in service; sensorineural hearing loss (SNHL) was not 
manifested in the first postservice year; the veteran's 
current bilateral hearing loss disability is not shown to be 
related to his service.

2. The evidence does not show that the veteran has tinnitus, 
or that if existing, such disability might be related to his 
service.


CONCLUSIONS OF LAW

1. Service connection for bilateral hearing loss disability 
is not warranted.   38 U.S.C.A. §§  1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002 & Supp. 2008);  38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2008).

2. Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131 5107 (West 2002 & Supp. 2008);  
38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.		Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claims prior to the initial 
adjudication of his claims.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006). A November 2005 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing. He has had ample opportunity to 
respond/ supplement the record, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred.  In that regard, while he did not receive a 
letter advising him of the criteria for rating hearing loss 
and tinnitus or those governing effective dates of awards, he 
is not prejudiced by lack of such notice (See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless service 
connection is awarded, and this decision does not grant such 
benefit.  

The veteran's pertinent service treatment records (STRs) and 
post-service records have been secured. The RO arranged for a 
VA examination in December 2007. He has not identified any 
evidence that is outstanding. VA's duty to assist is met.  

B.		Factual Background

The veteran's DD-214 shows that he was a Navy radio operator. 
His STRs are silent for complaints, findings, treatment or 
diagnosis relating to hearing loss or tinnitus. 
An audiological evaluation in January 1968 while the veteran 
was still in service revealed that puretone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
10
10
LEFT
0
0
5
5
5

On October 1971 service separation examination, whispered 
voice testing was normal (15/15), bilaterally. 

The veteran's claim of service connection for bilateral 
hearing loss and tinnitus was received in October 2005; he 
did not identify any treatment providers, and did not 
indicate exactly when disabilities began. He noted that he 
spent hours listening on headphones for Morse code, and at 
times noises would appear at a very high frequency and would 
almost "blow off" the earphones. He stated it would cause 
ringing in his ears and partial deafness for "some time 
afterward."

On December 2007 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
30
45
55
LEFT
10
10
35
60
60

Speech audiometry revealed speech recognition ability of 98 
percent in each ear. The examiner reviewed the veteran's 
claims-file, noted that he had noise exposure in service as 
well as after service, and had mild to moderately severe high 
frequency SNHL, and opined: "The veteran's hearing 
impairment is less likely as not caused by or a result of 
noise exposure during service." The audiologist explained 
that even though the whisper test on separation examination 
was unreliable as to hearing acuity, "I believe it is 
unlikely the veteran would have developed the hearing 
impairment between the last pure tone test in 1968 and his 
discharge in 1971 while still in the same MOS".  In the 
examination report it was noted that the veteran did not 
provide a history of (subjective complaint) tinnitus, and 
also that he did not report tinnitus when tested.

On his June 2007 VA Form 9, he stated that during service he 
was never asked if he had tinnitus, nor is there any place on 
the separation examination to list tinnitus as a condition. 
The veteran did not report tinnitus at the VA examination 
when tested. It was also noted that the veteran did not 
complain of tinnitus when examined. 

C.		Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131. Service 
connection may be granted or any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Service incurrence or 
aggravation of organic disease of the nervous system (to 
include SNHL) may be presumed if such is manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 
C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied. 
 Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Hearing Loss

Hearing loss disability is defined by regulation. For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The December 2007 VA examination conclusively shows the 
veteran has bilateral hearing loss by VA standards. He 
alleges that as a communications technician he was exposed to 
sometimes very loud and high frequency noises while listening 
for Morse code signals. There is nothing in the record to 
suggest his accounts of being exposed to substantial noise in 
service are not credible.  Hence, his exposure to noise in 
service is not in dispute.   

There is no competent evidence that a hearing loss disability 
was manifested in service or that SNHL was manifested in the 
first postservice year, so as to permit a finding that such 
disability became manifested in service and persisted, or to 
allow for application of the chronic disease presumptive 
provisions in 38 U.S.C.A. § 1112 (for SNHL as an organic 
disease of the nervous system). Consequently, service 
connection for hearing loss disability on such bases is not 
warranted.

Furthermore, there is no competent and probative evidence 
that relates the veteran's current hearing disability to his 
noise exposure in service (or otherwise to service) or 
suggests that there is a relationship. The record does not 
show a clinical notation of hearing loss prior to the 
February 2008 VA examination, about 37 years after service. 
The length of time between service and the first clinical 
notation of hearing loss is of itself a factor for 
consideration against a finding that the current hearing loss 
disability is related to service.  See Maxson v. Gober, 230 
F.3d. 1330, 1333  (Fed. Cir. 2000) (in a claim alleging that 
a disability was aggravated by service). The only medical 
opinion regarding the etiology of the veteran's hearing loss 
disability of record is that of the VA examiner, who opined 
that the veteran's hearing loss is not likely to be related 
to his service.  There is no competent (medical) evidence of 
record to the contrary.  The veteran's own statements 
relating his hearing loss disability to his service are not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical etiology.  See Espiritu 
v. Derwinski,  2 Vet. App. 492,  495  (1992). 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim, 
and that it must be denied.   

Tinnitus

Tinnitus is a disability that is established by subjective 
complaints, and generally is subject to lay observation.  
Notably, the Court has indicated that a veteran is competent 
to provide testimony of experiencing ringing.  Charles v. 
Principi, 16 Vet. App. 370, 374 (2002). The veteran mentioned 
on his VA Form 9 that "extreme sounds" coming from the 
headphones he wore caused ringing in his ears "for long 
periods of time afterward." However, on December 2007 VA 
examination it was specifically noted that the veteran did 
not report a history of tinnitus, and did not list tinnitus 
among his current complaints.  As tinnitus has not been 
clinically noted in any other record, the Board must find 
that the preponderance of the evidence is against a finding 
that the veteran has such disability.  Furthermore, there is 
no competent evidence to the effect that if tinnitus were 
shown, it would be related to the veteran's service.  
[Notably, as the veteran did not report tinnitus on VA 
evaluation, the examiner was constrained from offering an 
opinion regarding the etiology of such disability.]  

In the absence of any clinical notation that the veteran has 
tinnitus and any evidence that if such disability were 
present, it might be related to the veteran's service, the 
preponderance of the evidence is against this claim, and it 
must be denied.   


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied. 


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


